        Case 4:20-cv-00765-BSM Document 1-2 Filed 06/19/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

JERRY L. BRYANT, SR.

vs.                                    NO.    L\: 2o - CV     -   Oo7~5 -      0J Sr'\
UNUM LIFE INSURANCE COMPANY
OF AMERICA and ENCOMPASS HEALTH
CORPORATION                 .                                                        ~ FENDANTS
                                          This c2sP assigned to District Judge           il\=~"--r_   _
                                             0MP,LAIN1l :c Judge _..,~ ~ =--- - -- - -

        Plaintiff, Jerry Bryant, Sr., by and through his undersigned attorney, Brandon Lacy of Lacy

Law Firm, and for his Complaint against Defendants, Unum Life Insurance Company of America

and Encompass Health Corporation, states:

                                 JURISDICTION AND VENUE

        1.      This is an action arising w1der the Employee Retirement Income Security Act of

1974, as amended, 29 U.S .C.§§ I 001 et seq. (''ERISA"), to recover benefits due under an employee

benefit plan, to redress breaches of fiduciaiy duties under ERIS A, and to recover costs and attorneys'

fees as provided by BRISA.

        2.      This is an action brought pursuant to section 502(a), (e)(l) and (f) of ERISA, 29

U.S.C. § 1132(a), (e)(l) and (f) . The Court has subject matter jurisdiction pursuant to 29 U.S.C.

l 132(e)(l) and 28 U.S.C. § 1331. Under section 502(f) of ERISA, 29 U.S.C. § 1132(f), the Court

has jurisdiction without respect to the amount in controversy or the citizenship of the parties.

        3.      Venue is properly laid in this district pursuant of section 502(e)(2) of ERISA, 29

U.S.C. § 1132(e)(2) and 28 U.S .C. § 139l(b), in that one or more of the Defendants resides or is

found in this district.
        Case 4:20-cv-00765-BSM Document 1-2 Filed 06/19/20 Page 2 of 5




                                              PARTIES

        4.      Plaintiff Jerry Bryant, Sr. is an individual residing in Pulaski County, Arkansas.

        5.      Defendant Unum Life Insurance Company of America ("Unum") is a foreign

corporation with its principal place of business located in a state other than Arkansas . Defendant

Unum served as and performed the function of the administrator of Plaintiff's claim. As claims

administrator, Unum made the determination to approve or disapprove disability claims made by

participants of the Plan. Unum ostensibly operated, therefore, as a "fiduciary" of the Defendant Plan

within the meaning of sections 3(21) and 405(c) of ERISA, 29 U.S.C. § 1002(21) and§ 1105(c).

Unum' s registered agent for service of process is Corporation Service Company, 300 S. Spring

Street, Suite 900, Little Rock, AR 72201.

        6.      Defendant Encompass Health Corporation ("Encompass Health") is a foreign

corporation with its principal place of business located in a state other than Arkansas. Encompass

Health is the Plan sponsor and " named fiduciary" of the Defendant Plan, within the meaning of§

3(16)(A) & (B), § 3(2 l)(A), and§ 405(c) ofERISA, 29 U.S.C. § 1002(16)(A) &(B), § 1002(2l)(A),

and § l I0S(c). Encompass Health is a fiduciary of the Plan within the meaning of§ 3(2l)(A) of

ERISA, 29 U.S .C. § 1002(2l)(A). Encompass Health is a "party in interest" within the meaning of

§ 3(14) ofERISA, 29 U.S.C. § 1002(14). Encompass Health's registered agent for service oflegal

process is Encompass Health Corporation, 3660 Grandview Parkway, Birmingham, Alabama35243 .

             COUNT I: CLAIM FOR DISABILITY BENEFITS UNDER THE PLAN

        7.      Paragraphs 1-6 are re-alleged and incorporated by reference as if fully set fo11h herein.

        8.      This Action falls under 29 U.S .C. § 1132 of ERISA seeking recovery of benefits by

Plaintiff.


                                                   2
          Case 4:20-cv-00765-BSM Document 1-2 Filed 06/19/20 Page 3 of 5




          9.     Plaintiff is a participant in an employee benefit plan which provided disability

insurance coverage. The policy of disability insurance under which she has made a claim for

benefits that was denied was renewed after March 1, 2013.

          10.    As a participant, Plaintiff was entitled to long term disability benefits.

          11.    Plaintiff is disabled as a result of cervical and lumbar spondylosis which was

aggravated following a motor vehicle collision.

          12.    Defendants initially approved Plaintiffs claim for disability benefits only to later

deny his claim based upon the same available medical information. Defendants have unilaterally,

arbitrarily and capriciously denied Plaintiffs claim for disability benefits. This unilateral and

arbitrary denial of Plaintiffs disability benefits violates the provisions of ERIS A and the provisions

of the Plan itself.

          13 .   The amount of harm to Plaintiff is continuing at this time and is in excess ofFederal

Diversity Jurisdiction.

          14.    Pursuant to 29 U.S.C. § 1001 et seq., Plaintiff is entitled to recover all benefits due

and owed under the Plan, past and future, all consequential and incidental damages incurred in result

of the wrongful denial and termination of benefits thereunder, and all attorneys fees and costs herein

expended.

                                COUNT II: EQUITABLE RELIEF

          15 .   Paragraphs 1-14 are re-alleged and incorporated by reference as if fully set forth

herein.

          16.    Encompass Health is the Plan sponsor and "named fiduciary" of the Defendant Plan,

within the meaning of§ 3(16)(A) & (B), § 3(21)(A), and § 405(c) of ERISA, 29 U.S.C. §


                                                    3
          Case 4:20-cv-00765-BSM Document 1-2 Filed 06/19/20 Page 4 of 5




1002(16)(A) & (B), § 1002(21)(A), and§ 1105(c). Encompass Health is a fiduciary of the Plan

within the meaning of§ 3(21)(A) of ERISA, 29 U.S .C. § 1002(2l)(A).

          17.    29 U.S .C. § l l 32(a)(3) also permits the Plaintiff pursue equitable relief to enforce

ERIS A' s provisions or the terms of the Plan. This statutory provision encompasses claims for breach

of fiduciary duty, waiver, and estoppel.

          18.    Plaintiff is entitled to recover against Defendants for breach of fiduciary duty, waiver,

and estoppel, pursuant to 29 U.S .C. § 1 l 32(a)(3) for its actions in this case. Specifically, Defendants

initially approved Plaintiff's claim for disability benefits only to deny his claim based upon the same

available medical infonnation and a lack of improvement and condition. Defendants have failed to

conduct a full and fair review, have ignored relevant medical information, and have failed to obtain

or consider other medical information that would suppo1t Plaintiffs claim.

          19.    Pursuant to 29 U.S.C. § 1001, et seq., Plaintiff is entitled to recover all benefits due

and owed under the Plan as a result of the Defendant's breach of fiduciary duty and under the

equitable principles of waiver and estoppel encompassed in the ERISA statutory provision.

                                 COUNT III: ATTORNEYS' FEES

          20.    Paragraphs 1-19 are re-alleged and incorporated by reference as if fully set forth

herein.

          21.    Plaintiff is entitled to recover a reasonable attorney' s fee and costs of the action

herein, pursuant to section 502(g)(l) of ERISA, 29 U.S .C. § l 132(g).

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully prays that the Court:

          ( 1)   Award Plaintiff all past and future disability benefits to which he is entitled and


                                                     4
Case 4:20-cv-00765-BSM Document 1-2 Filed 06/19/20 Page 5 of 5




      interest as it has accrued since date of original entitlement-

(2)   Award Plaintiff the costs of this action and reasonable attorneys' fees ; and

(3)   Award such other, further and different relief as may be just and proper.




                                     Respectfully Submitted,

                                     Brandon W . Lacy
                                     LACY LAW FIRM
                                     630 S. Main Street
                                     Jonesboro, AR 72401


                                   1f~rmcom
                                     870-277-1144




                                     Bnmdo 1W~03098




                                         5
